Citation Nr: 1603188	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a multilevel degenerative disc disease with significant disc bulging at L4-L5 causing moderate central canal stenosis and moderately severe foraminal stenosis on the left, status post left L4-L5 lumbar discectomy (a low back disorder).

2.  Whether new and material evidence has been received to reopen service connection for hypertension.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for erectile dysfunction.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for type II diabetes mellitus (diabetes).

6.  Entitlement to a higher initial disability rating for bilateral cataracts with right eye pseudophakia, in excess of 0 percent for the period from August 24, 2005 to June 10, 2008, and in excess of 30 percent for the period from June 10, 2008.

7.  Entitlement to an increased disability rating in excess of 20 percent for right lower extremity peripheral neuropathy for the period from January 6, 2015.

8.  Entitlement to an increased disability rating in excess of 20 percent for left lower extremity peripheral neuropathy for the period from January 6, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 (increased rating for diabetes) rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Fargo North Dakota, and October 2008 (initial rating for bilateral cataracts), July 2013 (new and material evidence claims, initial rating for erectile dysfunction), and January 2015 (increased ratings for left and right lower extremity peripheral neuropathy) rating decisions by RO in St. Paul, Minnesota.  Jurisdiction over the matter is currently with the RO in 
St. Paul, Minnesota.
In October 2014, the Board remanded the issues of a higher initial rating for diabetes and an earlier effective date for the 30 percent disability rating for bilateral cataracts with right eye pseudophakia.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Upon review of the procedural history, what was characterized as an appeal for an "earlier effective date" for the 30 percent disability rating for bilateral cataracts with right eye pseudophakia disability is, in fact, an appeal for a higher initial disability rating in excess of 0 percent for the period from August 24, 2005 to June 10, 2008, and in excess of 30 percent for the period from June 10, 2008.  It is not an appeal for an effective date earlier than June 10, 2008 for the assignment of the 30 percent disability rating, as styled by the RO, although the RO addressed the same initial rating questions under the effective date analysis.

More specifically, the Veteran filed a claim for service connection for bilateral cataracts, claimed as secondary to the service-connected diabetes, on August 24, 2005.  The RO granted a separate disability rating for bilateral cataracts in the January 2006 rating decision.  The RO assigned an initial noncompensable (0 percent) disability rating for the bilateral cataracts; however, in an October 2008 readjudication following the Veteran's appeal of the 20 percent disability rating assigned for the service-connected diabetes - now to include noncompensable bilateral cataracts - the RO assigned an initial 30 percent disability rating for bilateral cataracts with right eye pseudophakia, effective June 10, 2008 (the date of a VA eye examination).  The RO's October 2008 rating decision essentially created "staged" disability ratings for service-connected bilateral cataracts, to include a noncompensable (0 percent) rating for period from August 24, 2005 to June 10, 2008, and a 30 percent rating for the period from June 10, 2008.

In November 2008, the Veteran asserted that an "earlier effective date" of August 24, 2005 (i.e., the date of his claim for entitlement to service connection for vision problems as secondary to the service-connected diabetes mellitus) is warranted for the separate 30 percent rating for bilateral cataracts.  Even though the Veteran stated desire to "appeal [the effective] date," the Veteran was actually disagreeing with the noncompensable (0 percent rating) stage of the initial rating for bilateral cataracts rather than an actual effective date.  The Veteran expressed this disagreement in terms of a request for a 30 percent rating for the early or first stage (0 percent stage) of the rating.  The only actual effective date was the date of service connection, August 24, 2005 (the date the Veteran filed a claim for an increased rating for disorders and symptoms related to service-connected diabetes).

In February 2009, the RO issued a statement of the case purporting to deny an "earlier effective date" prior to June 10, 2008 for the 30 percent disability rating assigned for the bilateral cataracts with right eye pseudophakia.  By doing so, the RO effectively adjudicated  the question of a higher initial disability rating in excess of 0 percent for the period from August 24, 2005 to June 10, 2008.  In March 2009, the Veteran filed what purported to be a "substantive appeal" (on a VA Form 9) on the issue of an "earlier effective date."

The Board finds that the Veteran's November 2008 notice of disagreement with the effective date for the 30 percent rating for bilateral cataracts with right eye pseudophakia was, in fact, a notice of disagreement with the staged initial disability ratings assigned for bilateral cataracts with right eye pseudophakia, to include a noncompensable (0 percent) rating for the period from August 24, 2005 to June 10, 2008, and a 30 percent rating for the period from June 10, 2008.  See Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  In this Board decision, all the questions that would pertain to an earlier effective date issue (when entitlement to a compensable disability rating arose) shall be addressed in the appropriately labeled appeal for a higher initial rating for bilateral cataracts with right eye pseudophakia, in excess of 0 percent for the period from August 24, 2005 to June 10, 2008, and in excess of 30 percent for the period from June 10, 2008.

As pointed out in the October 2014 Board Remand, the issue of entitlement to an effective date earlier than November 14, 2006, for service connection for bilateral upper extremity peripheral neuropathy was previously on appeal.  Significantly, however, in a February 2013 Rating Decision, the Agency of Original Jurisdiction (AOJ) granted an earlier effective date of August 24, 2005 (the date of the Veteran's initial claim for service connection for peripheral neuropathy) for service connection for bilateral upper extremity peripheral neuropathy.  As this represents a full grant of the benefits sought on appeal, the issue of entitlement to an effective date (earlier than November 14, 2006) for service connection for bilateral upper extremity peripheral neuropathy is no longer before the Board.

The issues of service connection for hypertension, an increased disability rating for diabetes, a higher initial rating for bilateral cataracts with right eye pseudophakia,  and increased ratings for right and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A RO decision in August 2011 denied service connection for a low back disorder, finding that there was no relationship between a current low back disorder and service (i.e., no nexus).

2.  The Veteran did not appeal the August 2011 rating decision denying service connection for a low back disorder after being informed of the appellate rights, and no additional relevant evidence was received within one year of the decision.

3.  Since the August 2011 rating decision denying service connection for a low back disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a nexus between the low back disorder and service.

4.  A RO decision in August 2011 denied service connection for hypertension, finding that there was no relationship between current hypertension and service (i.e., no nexus).

5.  The Veteran did not appeal the August 2011 rating decision denying service connection for hypertension after being informed of the appellate rights, and no additional relevant evidence was received within one year of the decision.

6.  Evidence received since the August 2011 rating decision denying service connection for hypertension that was not previously considered relates to the unestablished fact of a nexus between hypertension and service.

7.  For the entire initial rating period from December 3, 2012, the service-connected erectile dysfunction has been manifested by loss of erectile power, but not by a penis deformity.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision that denied service connection for a low back disorder and hypertension became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  For the entire initial rating period from December 3, 2012, the criteria for a compensable initial disability rating for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.31, 4.115b, Diagnostic Code 7522 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior denial of the claim for service connection for a low back disorder.  In a December 2012 letter, the RO informed the Veteran that the claim for service connection for a low back disorder was previously denied in an August 2011 rating decision, and that the basis for the prior denial was that the RO found that the evidence did not show a relationship between the low back disorder and service (i.e., no nexus).  The December 2012 letter was sent prior to the initial denial of the claim to reopen in July 2013.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.  See Kent, 20 Vet. App. at 11-12.

In the appeal for a higher initial rating for erectile dysfunction, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board next finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's lay statements.

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for a low back disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

VA most recently examined the service-connected erectile dysfunction in January 2015.  The January 2015 VA examiner interviewed the Veteran about past and present symptomatology, interviewed the Veteran regarding past and present symptomatology, and reported on the relevant rating criteria.  The Board finds that the January 2015 VA examination report is adequate to assist in determining the current severity of the service-connected erectile dysfunction, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to have current low back disorder symptoms considered as part of the claim for TDIU and has denied seeking service connection for a low back disorder.  See August 2013 VA Form 21-0958, April 2014 VA Form 9.  Nevertheless, the AOJ has construed the Veteran's assertions as a claim to reopen service connection for a low back disorder, and the Veteran has not withdrawn the claim.

In this context, the Board has considered that, at the time of August 2011 rating decision, the evidence did not include a medical opinion relating a low back disorder to service.  The evidence received since the August 2011 rating decision, which notably includes the Veteran's statements denying a contention that a low back disorder is related to service, also does not include a medical opinion relating the low back disorder to service.  

In sum, since the August 2011 rating decision, VA has not received medical or lay evidence relating the current low back disorder to service.  For these reasons, the Board finds that new and material evidence to reopen service connection for a low back disorder has not been received since the last final disallowance (rating decision) in August 2011.  See 38 C.F.R. § 3.156(a); Anglin, 203 F.3d at 1347.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Reopening of Service Connection for Hypertension

Unlike the service-connected peripheral neuropathy disabilities and the service-connected bilateral cataracts, the Veteran's hypertension disorder has not been listed or considered as a noncompensable symptom/disorder associated with the service-connected diabetes.  The Veteran seeks to reopen service connection on the basis that a current hypertension disability was caused by service-connected diabetes.  See, e.g., October 2014 VA Form 646.

In the August 2011 rating decision, the RO denied service connection for hypertension, finding that the evidence did not show that hypertension was caused by or the result of service (nexus to service).  The evidence at the time of the August 2011 rating decision included the Veteran's service treatment records, post-service VA treatment records, and the Veteran's lay statements.  The evidence received since the August 2011 rating decision includes additional VA treatment records and medical research found on the internet showing a significant correlation between diabetes and hypertension.  See October 2014 VA Form 646 with attachment.

After reviewing the evidence received since the August 2011 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for hypertension.  Specifically, the medical research submitted by the Veteran suggests a potential relationship between the service-connected diabetes and the current hypertension.  

While the submitted medical research is not specific to the Veteran's medical history, the Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other 
evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for hypertension.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 
38 C.F.R. § 4.2.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Initial Rating for Erectile Dysfunction

Service connection for erectile dysfunction was granted by the RO in a July 2013 rating decision, which assigned an initial noncompensable (0 percent) disability rating, effective December 3, 2012.  The Veteran asserts that an initial compensable rating is warranted because the service-connected erectile dysfunction has impaired his ability to have sexual intercourse.  See August 2013 VA Form 21-0958.

For the entire initial rating period from December 3, 2012, the service-connected erectile dysfunction has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  There is no schedular rating for loss of erectile power alone.  Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31. 

After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period from December 3, 2012, the service-connected erectile dysfunction has been manifested by loss of erectile power, but not by a penis deformity.  Both the July 2013 and January 2015 VA examination reports show that the Veteran has loss of erectile power; however, neither VA examination report indicates a penis deformity.  The Veteran does not assert and the record does not otherwise indicate that the Veteran has a penis deformity.  

Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  38 C.F.R. § 4.115b.  For these reasons, the Board finds that the criteria for a compensable initial disability rating for erectile dysfunction have not been met.  Id.  As such, the appeal for a compensable initial disability rating for erectile dysfunction must be denied.  Because the preponderance of the evidence is against the appeal for a compensable initial rating under Diagnostic Code 7522, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.115b.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the service-connected erectile dysfunction is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 7522 provides a single 20 percent disability rating for deformity of the penis with loss of erectile power.  Over the course of the entire initial rating period from December 3, 2012, the service-connected erectile dysfunction has manifested loss of erectile power, but has not manifested a penis deformity.  As the Rating Schedule specifically considers ratings based on loss of erectile power, the degree of disability throughout the entire initial rating period is contemplated by the Rating Schedule and the assigned staged rating is, therefore, adequate.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are diabetes, bilateral upper and lower extremity peripheral neuropathy, and bilateral cataracts with right eye pseudophakia.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected erectile dysfunction, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the residuals of prostate cancer disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, inability to secure or follow substantially gainful employment due to service-connected disabilities.  While the Veteran has indicated that he cannot work due to the non-service-connected back disorder, the Veteran has made no 





similar assertions regarding the effects of service-connected disability symptoms or impairments on the ability obtain (secure) or maintain (follow) substantially gainful employment; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a low back disorder is denied.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

For the entire initial rating period from December 3, 2012, a compensable initial disability rating for erectile dysfunction is denied.


REMAND

Increased Rating for Diabetes and Service Connection for Hypertension

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for an increased disability rating in excess of 20 percent for diabetes.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

VA most recently examined the service-connected diabetes in January 2015; however, in a December 2015 letter, the Veteran's representative asserted that the service-connected diabetes had increased in severity since the last VA examination.  While less than a year had passed between the time of the most recent VA examination and the representative's letter asserting worsening, the question of whether the current hypertension is related to the service-connected diabetes has yet to be addressed by a VA medical examiner.  In this context, the Board finds that a new VA examination of the service-connected diabetes is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination if an examination was too remote in time to adequately support a decision on appeal for an increased rating).

Initial Rating for Bilateral Cataracts with Right Eye Pseudophakia

Similar to the discussion above, the Veteran's representative also asserted that the service-connected bilateral cataracts with right eye pseudophakia disability has increased in severity since the last VA examination.  See December 2015 representative letter.  Accordingly, the Board finds that a new VA examination of the service-connected bilateral cataracts with right eye pseudophakia is warranted.  See Allday, 7 Vet. App. at 526; see also Caffrey, 6 Vet. App. at 381.

Increased Ratings for Left and Right Lower Extremity Peripheral Neuropathy

Following the October 2014 Board Remand, the service-connected left and right lower extremity peripheral neuropathy disabilities were examined as part of the appeal for an increased disability rating for diabetes.  In a January 26, 2015 rating decision, the RO assigned an increased disability rating of 20 percent for both right and left lower extremity peripheral neuropathy.  In a February 2015 VA Form 21-0958, the Veteran expressed disagreement with the resulting combined schedular disability rating of 70 percent, indicating that the combined schedular disability rating should be higher in light of the increased disability ratings for right and left lower extremity peripheral neuropathy disabilities.  

The Board has construed the Veteran's statements as a disagreement with the disability ratings of 20 percent for both right and left lower extremity peripheral neuropathy.  In this context, the Board notes that there was no pending claim or appeal regarding the bilateral lower extremity peripheral neuropathy at the time of the RO's January 2015 rating decision assigning ratings of 20 percent for both the left and right lower extremity peripheral neuropathy disabilities.  Although the Veteran appealed the originally assigned effective date of June 10, 2008 for service connection for bilateral lower extremity peripheral neuropathy, that appeal was satisfied in an October 2008 rating decision, which provided an effective date of August 25, 2005.  The 20 percent disability ratings for right and left lower extremity peripheral neuropathy were provided in the January 2015 rating decision after the RO's review of the January 2015 VA examination report rather than at the request - whether by claim or appeal - of the Veteran.

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board must remand the issues of increased ratings for right and left lower extremity peripheral neuropathy for further procedural action.

Accordingly, the issues of service connection for hypertension (including secondary to service-connected diabetes mellitus), an increased disability rating for diabetes, a higher initial rating for bilateral cataracts with right eye pseudophakia, and increased ratings for right and left lower extremity peripheral neuropathy are REMANDED for the following action:

1.  Schedule a VA examination to assist in determining the current severity and extent of the service-connected type II diabetes mellitus, and to assist in determining the etiology of the claimed hypertension disability.  The relevant documents in the electronic claims folders should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

After reviewing the file and examining the Veteran, the VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater) that the current hypertension disorder was caused by or permanently worsened by the service-connected diabetes? 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

2.  The AOJ should issue a statement of the case that addresses the issues of increased disability ratings for right and left lower extremity peripheral neuropathy.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


